Name: Council Regulation (EEC) No 1507/85 of 23 May 1985 fixing the guide prices for wine for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: prices;  beverages and sugar
 Date Published: nan

 No L 151 /48 Official Journal of the European Communities 10, 6 . 85 COUNCIL REGULATION (EEC) No 1507 / 85 of 23 May 1985 fixing the guide prices for wine for the 1985 / 86 marketing year Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Council Regulation (EEC) No 340 / 79 ( s ); HAS ADOPTED THIS REGULATION : Article 1 For the 1985 / 86 marketing year the guide prices for table wines shall be : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337 / 79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 775 / 85 ( 2 ), and in particular Article 2 thereof, Having regard to the proposal from the Commission^ 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas , when the guide prices for the various types of table wine are fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas it is therefore essential not to increase the present gap between production and demand ; whereas , accordingly , the guide prices for the 1985 / 86 wine year should be fixed at the same level as those adopted for 1984 / 85 ; Type of wine Guide price R I 3,42 ECU /% vol /hl R II 3,42 ECU /% vol / hl R III 53,30 ECU/hl A I 3,17 ECU /% vol / hl All 71,02 ECU / hl A III 81,11 ECU / hl Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE 0 ) OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 88 , 28 . 3 . 1985 , p. 1 . ( 3 ) OJ No C 67 , 5 . 3 . 1985 , p. 30 . ( 4 ) OJ No C 94, 15 . 4 . 1985 . ( 5 ) OJ No L 54 , 5 . 3 . 1979 , p. 60 .